DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 21, 2022 has been entered.  Claims 1-20 remain pending in the application.  The previous objections to claims 2, 3, 7 and 17 are withdrawn in light of applicant's amendment to claims 2 and 17.
Claim Objections
Claims 1-10, 19 and 20 are objected to because of the following informalities:
In claim 1 lines 4, 6, 6-7, 8, 9 and 10, claim 19 line 2 and claim 20 lines 1-2, “overall health status” should be changed to --health status-- since it is unclear what is meant by “overall” and the specification does not provide any details.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0230852 to Andresen in view of U. S. Patent Publication 2017/0175746 to Mayleben.
Andresen teaches a pump system comprising:
one or more pumps (16) (Fig. 2; paragraph [0028]); and
one or more sensors for monitoring a plurality of conditions (“temperature, fluid level and/or pressure”) of the pump system (paragraph [0030]);
a display unit having a single visual indicator (26) for displaying an health status of the pump system, the visual indicator (26) configured to be lit in at least two colors to indicate the health status of the pump system to enable a user to ascertain the health status of the pump system based on the color that the single visual indicator is lit (paragraphs [0013], [0029] and [0030], wherein it is disclosed that the visual indicator 26 lights up to indicate the pump is running or in a different color to indicate that there is an error),
wherein the single visual indicator (26) is configured to be lit a first of the at least two colors when the pump system is in a good health condition and a second of the at least two colors when the pump system is in a less than good health condition (paragraphs [0013], [0029] and [0030] wherein it is disclosed that the visual indicator 26 lights up to indicate the pump is running or in a different color to indicate that there is an error), and
the display unit further comprising an audio indicator (paragraph [0013]), and
further comprising a controller (14) connected to the one or more pumps (16) and the display unit for controlling operation of the pump system and interfacing with same (Fig. 2; paragraphs [0028]-[0030]).
	Andresen teaches the use of sensors in communication with a controller and a visual indicator which displays the health of the pump system in communication with the controller, but Andresen does not explicitly state that the health of the pump system is determined based on the monitored conditions.  Mayleben teaches a pump wherein:
a health status (as indicated by notification module 510) being determined based at least in part on the plurality of monitored conditions, a display unit configured to continuously display the health status of the pump system via the single visual indicator regardless of the health status and an operating state of the one or more pumps, and wherein the display unit is configured to display the health status of the pump system when the one or more pumps are not running and are in a good health condition (Fig. 3; paragraph [0079], wherein the health of the system is based at least in part on the plurality of monitored conditions from the disclosed sensors, and when either of the primary or backup pumps are not operating the display still provides information about the system health status of the pump system at least when the other pump is running and further if neither pump is running and the lights for these pumps are off, the display is still providing an indication of such), and
further comprising water level sensor (351), wherein the visual indicator is configured to flash (strobe) when the water level sensor (351) detects a water level associated with a flood condition (paragraphs [0079]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the use of the plurality of monitored conditions taught by Mayleben in order to use as much information as possible to determine the health of the system in order to make the assessment as accurate as possible and to alert the user of a problem.
Andresen teaches the use of a single multicolor visual indicator (26), but is silent as to the type used.  Mayleben further teaches a pump wherein:
a visual indicator (510) comprises at least one-light emitting diode (LED) (512) (Fig. 5b; paragraph [0079]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the light emitting diode taught by Mayleben since doing so would be a simple substitution of one known element for another to obtain predictable results (MPEP 2141 III (B)).
Andresen teaches the communication with house automation systems, but is silent as to the details of these systems.  Mayleben further teaches a pump wherein:
wherein the display unit comprises at least one of a smartphone, a tablet, and a computer (paragraph [0080]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the remote communications taught by Mayleben in order to make remote users aware of a pump health issue.
Andresen teaches the use of a single power source.  Mayleben further teaches a system wherein:
wherein the one or more pumps include a primary alternating current (AC) (120) pump and a battery powered back-up pump (130) (Fig. 1A, paragraph [0060]), 
wherein an audio indicator is configured to generate a sound according to a predetermined pattern that indicates, in combination with a flashing pattern of the visual indicator, the operating status of the primary AC pump and the battery powered back-up pump of the pump system as an indication of the health status of the pump (paragraph [0079] wherein an indication of “when the water level is rising beyond a predetermined threshold or when the fluid level remains at or above a threshold level for too long a period of time, etc.” is an indication that the pump is overwhelmed and/or not working properly).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the multiple pumps taught by Mayleben in order to be able to continue to pump fluid when the source of power for one of the pumps is unavailable (paragraph [0002]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the audio indicator and flashing pattern taught by Mayleben in order to increase the chances the user will see that there is a problem.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0230852 to Andresen in view of U. S. Patent Publication 2017/0175746 to Mayleben and U. S. Patent Publication 2011/0247708 to Reuterberg.
Andresen and Mayleben teach a pump system having all the limitations of claim 2, as detailed above, but Andresen is silent as to what colors are used in the display and Mayleben only teaches the use of the colors green and red.  Reuterberg teaches a pump system wherein:
wherein an indicator (19) is lit in a first color that is green and a second color that is yellow, and a third color (red) when the pump system is in a poor health condition (paragraph 0035]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the colors taught by Reuterberg in order to use colors readily recolonized as indicating a safe and a cautious state (for example as is indicated on traffic lights). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0230852 to Andresen in view of U. S. Patent Publication 2017/0175746 to Mayleben and U. S. Patent Publication 2017/0368239 to Askem.
Andresen and Mayleben teach a pump system having all the limitations of claim 1, as detailed above, but Andresen only teaches a single light and is silent as to what colors are used. Mayleben further teaches a pump wherein:
the visual indicator (510) comprises at least two monocolor lights of different colors (paragraph [0079]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the multiple lights taught by Mayleben in order to provide more detailing indications (the more indications that are used the more combinations of indications can be used to provide more information thereby making the indications more detailed).
Andresen and Mayleben are silent as to how the lights are mounted in the display unit.  Askem teaches a pump wherein:
at least two monocolor lights are positioned behind a single translucent panel (paragraph [0141]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Andresen with the translucent panel taught by Askem in order to protect the lights without preventing them from being seen.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0175746 to Mayleben in view of U. S. Patent Publication 2011/0247708 to Reuterberg.
Mayleben teaches a method of monitoring a pump system comprising:
detecting a value, the value representing at least one of a battery level, a battery health, and a flood condition (paragraph [0079]); 
illuminating a visual indicator in a first mode when the detected value is a first value associated with a good condition (such as the disclosed indication of the primary or backup pumps being in operation without any other lights indicating a fault) (paragraph [0079]); and 
illuminating the visual indicator in a second mode when the detected value is a second value associated with a less than good condition (such as the disclosed battery condition indicators of being low or in fault) (paragraph [0079]);
wherein the visual indicator is further illuminated according to a predetermined flashing pattern that indicates at least in part an operating status of a pump (paragraph [0079] wherein an indication of “when the water level is rising beyond a predetermined threshold or when the fluid level remains at or above a threshold level for too long a period of time, etc.” is an indication that the pump is overwhelmed and/or not working properly),
wherein detecting the value comprises detecting a battery health value (paragraph [0079]), and
activating an audio indicator based on the detected value, wherein activating the audio indicator includes generating a sound according to a predetermined pattern that indicates an operating status of the pump (paragraph [0079], wherein an indication of “when the water level is rising beyond a predetermined threshold or when the fluid level remains at or above a threshold level for too long a period of time, etc.” is an indication that the pump is overwhelmed and/or not working properly). 
Mayleben teaches the illuminating of the visual indicator in different modes as an indication of the health of the pump system, but is silent as to the color or colors of the LED lights in visual indicator 510 used for the different modes disclosed in paragraph [0079].  Reuterberg teaches a pump system wherein:
illuminating a visual indicator (19) a first color (green) when the detected battery health is a first value associated with a good condition; illuminating the visual indicator (19) a second color (red) when the detected battery health is a second value associated with a less than good condition; illuminating the visual indicator (19) the first color comprises illuminating the visual indicator green when the battery health is good; and illuminating the visual indicator (19) the second color comprises illuminating the indicator yellow when the battery health is less than good (paragraph 0035]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Andresen with the colors taught by Reuterberg in order to use colors readily recolonized as indicating a safe and a cautious state (for example as is indicated on traffic lights).
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
Applicant argues “Andresen does not disclose using the signal lamp to continuously display the overall health status of the pump system via the signal lamp regardless of the overall health status and operating state of the pump.”  Remarks 7.  However, Andresen is not relied on for this teaching, Mayleben teaches this recitation.
Applicant argues “the interface 350 of Mayleben includes a visual display or indicator (e.g., light) for each monitored condition on the interface 350 and does not have a single visual indicator for displaying an overall health status of the pump.”  Remarks 7.  Applicant further argues that “because Mayleben teaches the use of a plurality of indicators corresponding to each of the plurality of monitored conditions, any modification of Andreson in view of Mayleben would result in modifying Andresen to include additional indicators for each additional monitored condition rather than a single visual indicator.”  Remarks 7. However, the interface 350 is the single visual display.  The indicators of the display 350 are part of the display in the same way that pixels of a television display make up the image displayed by the television.
Applicant argues that the rejection fails to teach the claimed LED colors because it relies on Andresen’s teaching of different modes.  As explained above, Mayleben teaches the illuminating of the visual indicator in different modes as an indication of the health of the pump system, but is silent as to the color or colors of the LED lights in visual indicator 510 used for the different modes.  Reuterberg is then relied on to teach the use of different colors for the different modes already taught by Andresen.  Applicant is arguing that the references alone fail to teach the claimed LED colors, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, it is the combination of Mayleben and Reuterberg that teaches the claimed indication by LED colors, not Mayleben or Reuterberg alone as Applicant alleges.  The Examiner notes that Applicant has not made any arguments directed towards the combination of these references.
Applicant argues that Mayleben and Reuterberg fail to teach the claimed “predetermined flashing pattern”.  However, as detailed above, Mayleben teaches a strobing which is a “predetermined flashing pattern” in paragraph [0079] to indicate an operation status of the pump (fluid level).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhindsa also teaches a monitoring of pumps that provides a display even when one of the pumps are not operating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746